 

FIRST AMENDMENT TO the

AGREEMENT REGARDING DEBT AND SERIES H PREFERRED STOCK

 

This First Amendment to the Agreement Regarding Debt and Series H Preferred
Stock (this “Amendment”), dated as of November 8, 2019, is entered into by and
among FTE Networks, Inc., a Nevada corporation (the “Company”), Fred Sacramone
(“Sacramone”) and Brian McMahon (“McMahon”).

 

WHEREAS, the Company has accepted that certain Proposal For Surrender Of
Collateral And Strict Foreclosure dated as of October 10, 2019 (the “Proposal”),
pursuant to which certain assets of the Company and the other credit parties
thereto were foreclosed upon by Lateral Juscom Feeder LLC, a Delaware limited
liability company, as the administrative agent, and the other lender parties
under that certain Amended and Restated Credit Agreement, dated as of July 2,
2019;

 

WHEREAS, in connection with the transactions contemplated by the Proposal, the
Company, Sacramone and McMahon entered into an Agreement Regarding Debt and
Series H Preferred Stock dated October 10, 2019 (the “Agreement”);

 

WHEREAS, the parties hereto deem it mutually beneficial to amend the Agreement
in order to extend certain deadlines set forth in the Agreement, as reflected in
this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, it is agreed as follows:

 

1. Amendments to Agreement. Section 2.3 of the Agreement is hereby amended as
follows:

 

1.1. The reference to “November 10, 2019” in subsection (c) is hereby changed to
“December 31, 2019”.

 

1.2. The references to “December 31, 2019” in subsections (b) and (c) are hereby
changed to “February 28, 2020”.

 

2. Effect of Amendment. The parties to this Amendment hereby agree and
acknowledge that except as provided in this Amendment, the Agreement shall
remain in full force and effect and has not been modified or amended in any
respect, it being the intention of the parties that this Amendment and the
Agreement be read, construed and interpreted as one and the same instrument.

 

3. Miscellaneous. Sections 4.1 through 4.6 of the Agreement are applicable to
this Amendment and are incorporated herein by reference.

 

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, each of the undersigned have executed this Amendment as of
the date first set forth above.

 

  COMPANY:       FTE NETWORKS, INC.         By: /s/ Stephen Goodwin   Name:
Stephen Goodwin   Title: Interim Chief Executive Officer         /s/ Fred
Sacramone   FRED SACRAMONE         /s/ Brian McMahon   BRIAN MCMAHON

 

2

 

